Case: 4:72-cv-00100-HEA Doc. #: 450 Filed: 10/05/18 Page: 1 of 4 PageID #: 1319



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CRATON LIDDELL, et al.                             )
                                                   )
                Plaintiffs,                        )
                                                   )
         v.                                        )   Case No. 4:72-CV-100 HEA
                                                   )
BOARD OF EDUCATION OF THE                          )
CITY OF ST. LOUIS, MISSOURI, et al.                )
                                                   )
                Defendants.                        )

 OBJECTIONS AND RESPONSE TO PUTATIVE INTERVENORS’ SUPPLEMENTAL
         SUGGESTIONS IN SUPPORT OF MOTION TO INTERVENE

         In Putative Intervenors’ Supplemental Suggestions in support of their Motion to Intervene

[ECF No. 449], Putative Intervenors restate in writing (per the Court’s request) what they

represented verbally in Court: they intend to intervene “solely to advocate against the relief sought

in the Motion to Enforce Settlement filed in April 2016.” Intervention for this limited purpose can

be fully accomplished by permissive intervention. However, Putative Intervenors additionally and

impermissibly add a telling caveat to their written representation by adding the proviso that their

agreement to limit involvement is only “absent some other future efforts to imperil their

children’s education which would be addressed only if and when they arise by way of

appropriate pleadings at that time.” The Court already admonished the parties by making clear

that it does not intend to proceed on such speculation. The Court should reject their inappropriate

attempt to hedge their bets by suggesting possible future involvement through intervention as of

right.

         Putative Intervenors had not previously explained why they insist on intervening as of right

as opposed to stipulating to permissive intervention as Joint Movants had requested. Instead, they
Case: 4:72-cv-00100-HEA Doc. #: 450 Filed: 10/05/18 Page: 2 of 4 PageID #: 1320



conceded to the Court “[w]e don’t think there is a terrific substantive difference right now if it

were granted as of right or permissively.” Hearing Transcript, at p. 23. Their concession

concerning the lack of any real substantive difference (and thus a lack of any real harm if

intervention as of right is denied) alone should render moot the request to intervene as of right.

       Even if the Court is not inclined to deny intervention as of right as moot or deny it on the

merits, as the Court knows, Rule 24(b) permissive intervention is in the discretion of the Court,

while Rule 24(a) as of right intervention is not. In an effort to expedite these proceedings – to get

to the merits of the Joint Motion to Enforce the 1999 Desegregation Settlement Agreement against

the State of Missouri and for the State’s contempt before additional millions of dollars are also

unavailable to the students attending the St. Louis Public Schools District – the Joint Movants have

consented to the Court exercising its discretion for that purpose. Intervention as of right, however,

is not discretionary and requires specific elements, of which the Putative Intervenors have not met,

as previously briefed. Just for example, Putative Intervenors state in their Supplemental filing that

they are not adequately represented, one of the elements of Rule 24(a), but what they explain is an

attempt to intervene to make arguments that the parties already involved have strategically decided

not to pursue. That is not a lack of adequate representation under binding authority, particularly

when both the State of Missouri and U.S. Department of Justice are the parties making the strategic

choices. North Dakota ex rel. Stenehjem v. United States, 787 F.3d 918, 921 (8th Cir. 2015)

(stating that the burden to overcome the presumption of adequate representation is “greater if the

named party is a government entity that represents interests common to the public”); see also

Chiglo v. City of Preston, 104 F.3d 185, 188 (8th Cir. 1997) (providing that absent a “clear

dereliction of duty…the proposed intervenor cannot rebut the presumption of adequate




                                                 2
Case: 4:72-cv-00100-HEA Doc. #: 450 Filed: 10/05/18 Page: 3 of 4 PageID #: 1321



representation by merely disagreeing with the litigation strategy or objectives of the party

representing him”).

       For all these reasons, and all the reasons in Joint Movant’s prior filings in opposition to

intervention as of right, Joint Movants request that the Court should reject Putative Intervenors’

attempt to renege on their promise of limited intervention, should deny or hold in abeyance its

ruling on intervention as of right, and should only permit permissive intervention at this stage so

the Joint Motion to Enforce and for Contempt may proceed to resolution expeditiously.

Dated: October 5, 2018                     Respectfully submitted,

                                           By:      /s/ Ronald A. Norwood
                                                 Ronald A. Norwood, 33841MO
                                                 Bridget G. Hoy, 50733MO
                                                 LEWIS RICE LLC
                                                 600 Washington Avenue,
                                                 Suite 2500
                                                 St. Louis, Missouri 63101
                                                 Telephone: 314-444-7759
                                                 Facsimile: 314-612-7759
                                                 rnorwood@lewisrice.com
                                                 bhoy@lewisrice.com

                                           Attorneys for Defendant/Appellee Special
                                           Administrative Board of the Transitional School
                                           District of the City of St. Louis

                                           By: /s/ Veronica Johnson
                                              Veronica Johnson
                                              HOWARD AND JOHNSON, LLC
                                              906 Olive Street, Ste. 200
                                              St. Louis, MO 63101
                                              Telephone: 314.454.1722
                                              Facsimile: 314.454.1911
                                              vjohnson@howardandjohnsonlaw.com

                                           Attorneys for Caldwell/NAACP Plaintiffs




                                                  3
Case: 4:72-cv-00100-HEA Doc. #: 450 Filed: 10/05/18 Page: 4 of 4 PageID #: 1322



                                           By: /s/ William A. Douthit
                                              William A. Douthit
                                              P.O. Box 6961
                                              St. Louis, MO 63006-6961
                                              Telephone: 314-434-7759
                                              Facsimile: 314-434-7759
                                              wadouthit@aol.com

                                           Attorneys for Liddell Plaintiffs

                                CERTIFICATE OF SERVICE

        The undersigned certifies that a true and accurate copy of the foregoing document was filed
electronically with the Clerk of Court and served by operation of the Court’s electronic filing
system this 5th day of October, 2018, upon all counsel of record.


                                              /s/ Ronald A. Norwood




                                                4
